Title: To Thomas Jefferson from John Barnes, 10 May 1802
From: Barnes, John
To: Jefferson, Thomas


            SirGeorge Town 10th May 1802—
            May this meet you amidts the social scene of Domestic happiness!—Contrasted, with the late trying perplexeties—of disappointed Ambitious Men—are disquietudes inseperable with your preeminent station—though shielded by the most Virtuous Actions.—
            I judge it, necessary to inform you, that my Note in favr of ML., was unsuccessfull at B. of C. thro. the want of B. paper to draw upon—This resource failing will oblige me to have recourse to Other Means.—
            Of the Lists you left with me $1819.32. have already been discharged. beside some other viz—13.82. not there Noticed…. the $2000. Compensation recd this day. I have ⅌ this Nights Mail remitted to my friend Mr Chas. L Ludlow—New York, together with $500—and Moreover requested of him to advance me (for one mo. only.) $500. with the $1000 already in his hands, is $4000—for the immediate purpose to that amt in 3 ⅌Ct Stock—in the name of W.S. on a full Assurance of my reimbursing him every deficiency—and I flatter my self, in the hope of his friendly Compliance there affected, I shall be at ease—and not till then.—
            for the insuing Mo—(including Mr Ludlows $500.)—your next Mos. Compensation must be Applied—while that of July, say 6th. or 8th. will meet your Notes then become payable, the remnants, whatever they may be, will be carefully reserved to sustain your weekly expenditures &c. &c. untill the begining of Augst:—on the whole—I trust and flatter my self these will meet your Approbation.—
            I am most Respectfully Sir, Your Obedt. Hble Servant,
            John Barnes
          